DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2004/0096575).
Initially, regard claim 7, the entire limitation:
“which is used in a magnetic tape device, in which the magnetic tape is caused to run between a winding reel and a cartridge reel of a magnetic tape cartridge in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.10 N or more and 0.40 N or less in the longitudinal direction of the magnetic tape”

is not given significant patentable weight, because it is merely directed to the manner in which the magnetic tape is used in the magnetic tape device. They appear to describe how the magnetic tape device operates. None of these limitations limit the structure of the magnetic tape itself, nor do they have any bearing on the physical structure of the magnetic tape. In light of this claim analysis, the following art rejection is made.
In regard to claim 7, Takahashi et al. discloses a magnetic tape (paragraph 0005: “magnetic tape”) comprising: a non-magnetic support (paragraph 0006: “non-magnetic support”); and a magnetic layer including a ferromagnetic powder (paragraph 0006: “ferromagnetic metal powder”), and a residual elongation of the magnetic tape is 0.01% or more and 0.05% or less (paragraph 0167: “the residual elongation is preferably 0.5% or less”).
In regard to claim 8, the limitation “wherein the tension applied in the longitudinal direction of the magnetic tape is changed during the running” merely describes an operation of the magnetic tape device, and does not limit the structure of the magnetic tape itself.
In regard to claim 9, Takahashi et al. discloses that a tape thickness is 5.6 μm or less (see paragraph 0131; publication claims 11 & 12).
In regard to claim 10, Takahashi et al. discloses that a tape thickness is 5.2 μm or less (see paragraph 0131; publication claims 11 & 12).
In regard to claim 11, Takahashi et al. discloses a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer (see paragraphs 0006, 0104 & 0128).
In regard to claim 12, Takahashi et al. discloses a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided (see paragraph 0132, 0141 & 0142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Doushita (US 2006/0067000).
For a description of Takahashi et al., see the rejection above. However, Takahashi et al. does not disclose: in regard to claim 13, a magnetic tape cartridge comprising: the magnetic tape according to claim 7 that is wound around a cartridge reel and accommodated in the magnetic tape cartridge.
Doushita discloses: in regard to claim 13, a magnetic tape cartridge (see title; Figure 2) comprising: a magnetic tape (32) wound around a cartridge reel (1) and accommodated in the magnetic tape cartridge (as shown).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have applied this teaching of Doushita to the magnetic tape of Takahashi et al., the motivation being to improve storage stability (see paragraph 0011).
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record alone or in combination fails to teach or suggest: in claim 1, “…the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.10 N or more and 0.40 N or less in the longitudinal direction of the magnetic tape,…and a residual elongation of the magnetic tape is 0.01% or more and 0.05% or less.”
Claims 2-6 are dependent upon claim 1.
Response to Arguments
Applicant's arguments regarding claims 1-6 are now moot, since the rejections have been withdrawn.
Regarding claim 7, Applicant indicates (see page 9) that the residual elongation is specified to be within a range of 0.01% or more and 0.05% or less, which is narrower than the range, 0.5% or less, disclosed in Takahashi. However, it should be noted that Takahashi et al.’s teaching of “0.5% or less” can be reasonably interpreted as including residual elongation values of, e.g., 0.5%, 0.25%, 0.1%, 0.05%, 0.025%, 0.01%, 0.001%, and so on. That is, any of these values are inherently suggested in the range taught by Takahashi et al. Therefore, Takahashi et al. anticipates the claimed residual elongation of 0.01% or more and 0.05% or less. See MPEP § 2131.03-II. Prior Art which teaches a range overlapping touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688